Detailed Action
            Status of Claims 
            Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is presented for examination.
Claims 1 is rejected.
This Action is Non-Final.
                                  Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2022,the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                                       Double Patenting 
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or non-provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,120,823. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-25 of U.S. Patent No. 10,120,823 are similar in scope to claim 1 of the present application with only a few obvious wording variations.

Patent Application No:17/709,098
Patent No:10,120,823

1. A method of upgrading a firmware of a peripheral device connected to a host device via a Peripheral Component Interconnect Express (PCIe) bus from the operating system (OS) of the host device, the method comprising: 

        halting host device access to the peripheral device after detecting the peripheral device has completed a shutdown sequence comprising performing processes necessary for the peripheral device to shut down;
 
        resetting the peripheral device after a predetermined time period of completion of the shutdown sequence; 

       initializing the firmware stored in a persistent storage location of the peripheral device; and 

      re-establishing a connection between the peripheral device and the host device through a link negotiation setting a link width and link speed of the PCIe bus.













1. (Currently Amended) A method of upgrading a firmware of a peripheral device connected to a host device via a Peripheral Component Interconnect Express (PCIe) bus from the operating system (OS) of the host device, the method comprising:  
    
       halting host device access to the peripheral device after detecting the peripheral device has completed a shutdown sequence comprising performing processes necessary for the peripheral device to shut down;   
  
       resetting the peripheral device after a predetermined time period of completion of the shutdown sequence; 

     initializing the firmware stored in a persistent storage location of the peripheral device; and 

       re-establishing a connection between the peripheral device and the host device through a link negotiation setting a link width and link speed of the PCIe bus; 

      transferring the firmware from the host device to a buffer storage location of the peripheral device;
     loading the firmware from the buffer storage location to the persistent storage location of the peripheral device; 
      setting a state of the peripheral device to a pending update state once the firmware is loaded to the persistent storage location of the peripheral device; and 
       beginning the predetermined time period after detecting both the peripheral device has completed the shutdown sequence and the pending update state of the peripheral device is set.



                                      Claim Rejections - 35 USC § 103
6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.       Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa (US Patent No: 6,708,231 B1) Liu (US Patent Application Pub, No: 20130132700 A1).
As per claim 1, Kitagawa teaches a method of upgrading a firmware of a peripheral device connected to a host device via a Peripheral Component Interconnect Express (PCIe) bus from the operating system (OS) of the host device [col.2,ll.13-17, …a method of storing a firmware update in a nonvolatile memory of a peripheral device includes masking a reset signal in response to a firmware update command and storing the firmware update in the nonvolatile memory while the reset signal is masked.], the method comprising: 
 halting host device access to the peripheral device after detecting the peripheral device has completed a shutdown sequence comprising performing processes necessary for the peripheral device to shut down [col.5,ll.62-67, Upon detecting the deassertion of the program signal, one embodiment of the present invention ceases masking the interrupt signal. In another embodiment, once the download procedure is complete, the microcontroller 128 interrupts the microcontroller 116, indicating that the microcontroller should stop masking the reset signal.]; 
 resetting the peripheral device after a predetermined time period of completion of the shutdown sequence [clo.2,ll.8-12, A reset signal going to a firmware update circuit is masked. In addition, a timer is started. The firmware update is stored in the nonvolatile memory while the reset signal is masked. Once the timer reaches a first count, an indication that the firmware update is stored in the nonvolatile memory is provided. The reset signal is unmasked.]; 
 initializing the firmware stored in a persistent storage location of the peripheral device [col.5,ll.1-9, During step 202, the board microcontroller 116 executes various start-up tasks, such as initializing hardware or variables. During step 204, the board microcontroller 116 waits for the host computer 102 to issue a firmware update command. If the host computer 102 issues a command other than a firmware update command, the board microcontroller 116 completes the non-update command during step 206 and returns to step 204 to continue waiting for a firmware update command.]; and 
 re-establishing a connection between the peripheral device and the host device through a link negotiation setting a link width and link speed of the PCIe bus [col.1,ll.33-40, For example, the host computer may send a reset signal to the peripheral device if the user resets the host computer or if the host computer temporarily loses power. In addition, if the peripheral device bus becomes disconnected from the peripheral device, the peripheral device bus may send a reset signal to the peripheral device when the peripheral device bus is reconnected.].  
Kitagawa does not explicitly disclose halting host device access to the peripheral device after detecting the peripheral device has completed a shutdown sequence.
Liu discloses halting host device access to the peripheral device after detecting the peripheral device has completed a shutdown sequence [paragraph 0027, The advantages of this manner is that, mandatorily requiring the service system to shut down and power down during the whole upgrade procedure is changed into passively waiting for the service system to actively stop a service, so that the system downtime is reduced and the reliability and maintainability of the system are improved.].
      It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Liu 's a substrate managing controller comprising a chip upgrading system into Kitagawa’s wireless communication apparatus of communication system for the benefit of enables wide range of application and maintenance effect (Liu,[0027]) to obtain the invention as specified in claim 1.


                                      Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
        KIM et al. (US Patent Application Pub. No: 6,314,494 B1) teaches an apparatus and a method for updating firmware of an internal device in an electronic device are provided. KIM discloses executing a control command for a firmware update of the internal device, identifying data for the firmware update of the internal device, and updating the firmware of the internal device by using the data.

      Pathak (US Patent Application Pub. No: 20080189693 A1) teaches  a firmware updating for one or more electronic devices connected on a user network. Pathak discloses a management gateway may be connected on the network, configured to control all firmware update activity for the one or more electronic devices. In an exemplary application, the electronic devices may be multifunction peripheral devices. Pathak suggests an electronically accessible firmware repository for storing firmware updates is maintained; and the management gateway may establish a firmware update activity schedule for each electronic device.

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181